DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of record
Re claim 1, Liu et al. (2020/0235121) teaches a method of forming a semiconductor apparatus (Figs. 1A-5B), comprising: 							forming a stack of dielectric layers (118, [36]) over a semiconductor layer (108) on a substrate (102) of the semiconductor apparatus (100); 						forming multiple openings in the stack of dielectric layers [46], the multiple openings uncovering the semiconductor layer and extending along a Z direction that is substantially perpendicular to the substrate [32-34]; 							forming multiple pillars (114) in the multiple openings, the multiple pillars including first sub-pillars made of a first semiconductor material and second sub-pillars made of a second semiconductor material, (Fig. 1A) the first sub-pillars and the second sub-pillars being separated by an interface in one of the stack of dielectric layers [32-40].													Liu does not explicitly teach forming a cantilever structure that includes a first cantilever beam and a second cantilever beam, the first cantilever beam and the second cantilever beam being portions of a cantilever dielectric layer over the stack of dielectric layers; forming a cantilever supporting structure that includes a portion of a first subset of the multiple pillars, the cantilever supporting structure being formed based at least on the first cantilever beam and extending from the first cantilever beam down to a first depth in the stack of dielectric layers, the first depth being at least below the one of the stack of dielectric layers, the first cantilever beam connecting the second cantilever beam and the cantilever supporting structure; removing the one of the stack of dielectric layers to uncover first portions of the first sub- pillars and second portions of the second sub-pillars; and forming isolation structures between the first sub-pillars and the respective second sub-pillars.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the method of claim 1, including each of the limitations and specifically forming a cantilever structure that includes a first cantilever beam and a second cantilever beam, the first cantilever beam and the second cantilever beam being portions of a cantilever dielectric layer over the stack of dielectric layers; forming a cantilever supporting structure that includes a portion of a first subset of the multiple pillars, the cantilever supporting structure being formed based at least on the first cantilever beam and extending from the first cantilever beam down to a first depth in the stack of dielectric layers, the first depth being at least below the one of the stack of dielectric layers, the first cantilever beam connecting the second cantilever beam and the cantilever supporting structure; removing the one of the stack of dielectric layers to uncover first portions of the first sub- pillars and second portions of the second sub-pillars; and forming isolation structures between the first sub-pillars and the respective second sub-pillars, for the same reasons as mentioned for claim 1 in the prior art of record above.											Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (2020/0235121), Figs. 1A-6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        5/24/22